Title: To Thomas Jefferson from Albert Gallatin, 27 October 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        [on or before 27 Oct. 1808]
                  
                  I presume that this application may now be granted, informing the party that only one vessel will be allowed. Lang the agent who was here informed me that he had no funds, & that the owner of the ship must be paid for the freight & passage in coffee at Port au Prince. If therefore permission be given, it will be expected that they will be permitted to bring back a cargo equal in value to sd. freight & passage.
                  
                     A. G.
                  
               